Title: To John Adams from Timothy Pickering, 2 February 1796
From: Pickering, Timothy
To: Adams, John



Sir
War-Office Feby. 2d. 1796

The Senate were pleased, on the 22d. of December, to direct a statement to be laid before them of the military force actually employed against the insurgents in the four Western Counties of Pennsylvania, and an account of the expenditures in that expedition.
I have now the honour to inform the Senate, that the expenditures were of various kinds, none of which, except merely for the pay of the militia, fall under the cognizance of the Secretary for the department of war: and that the dispersion of the militia to their homes before their pay could be delivered to them, has prevented complete settlements to this day; although it is near a year since an agent in each of the four states whence the militia was drawn, has been employed in paying & settling with them. Under these circumstances it is impossible to make the statements required. The supplies in the quartermaster’s department and of provisions were furnished immediately by the department of the treasury. Arrearages in all the parts of this service remain to be settled and paid.
I have the honour to be / with the highest respect / Sir your most obt. Servant
Timothy Pickering